 In theMatterofSOJIULZEBAKINGCo.,Ei PI.oYERandLOCAL UNIONNO.8,INTERNATIONAL UNION OPERATING ENGINEERS,AFL,PETI-TIONERCaseNo. 13-RC-1440.DecidedNovember 14, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Robert Acker-berg, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog andMembersReynolds and Murdock].Upon the entire record in this case,the Board finds:1.TheEmployer is the Peoria, Illinois, Division of InterstateBakeries Corporation,aDelaware corporation,whichoperates 23plants in 8 States.The annual value of products of the Peoria plantexceeds $1,000,000, all sold within the State of Illinois.Raw mate-rials annually cost about$750,000,of which about$350,000 in valueare shipped to the Peoria plant from places outside the State ofIllinois.The Employer is engaged in commerce within the meaningof the.Act.As it isbut a division of a multistate enterprise, we findthat it will effectuate the policies of the Act to assert jurisdiction inthis case?2.The labor organization involved claims to represent certainemployees of the Employer.A question affecting commerce existsconcerningthe representationof employees of the Employerwithin themeaning of Section 9 (c) (1)and Section 2 (6) and(7) of the Act.4.The petitioner seeks a *unit of operating and maintenance engi-neers at theEmployer'sPeoria, Illinois, plant.The Employer, al-though agreeing generally to the composition of the unit,contends1 Fehr Baking Company,89 NLRB 1401;The Borden Company; Southern Division, 91NLRB 628.92 NLRB No. 15.73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the unit should be multiemployer in scope, including similarengineering employees at every wholesale bakery in the Peoria area.Upon evidence presented by the Employer, it is undisputed that,apart from the operating and maintenance engineers comprising about5 percent of the Employer's total working complement; about 95 per-cent of its'remairiing employees are organized and represented on amultiemployer basis.Thus its production employees are representedby the Bakery and Confectionery Workers International Union ofAmerica, herein.called the Bakers. In addition, bakery salesmen aswell as drivers are represented by the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America,herein called the Teamsters.These two unions have conducted bar-gaining for their respective groups for over 12 years on a multi-employer basis covering the six wholesale bakeries in Peoria, includingthe Employer.Although there is no formal employer's association 2representatives of the six bakeries have met and negotiated jointlywith the representatives of the several unions and the agreementsreached at the meetings with the unions have been uniformly adoptedby each of the bakeries represented at such meetings .3There is nohistory of collective bargaining for operating and maintenance engi-neers.Neither the Bakers nor the Teamsters claims to represent anyof the engineers involved herein.Alultiemployer bargaining has become the established pattern,among the wholesale bakeries in the Peoria area.Although multi-employer bargaining has not covered the operating and maintenanceengineers as such, substantial benefits resulting therefrom, at least inthe case of the Employer, have been extended to the engineers hereininvolved 4In our opinion, the pattern of organization for a specialclassification of employees, as for example the operating and mainte-nance engineers in this case, can best follow the pattern of bargainingestablished generally for other employees of the particular employerinvolved .-5We believe, therefore, that the uninterrupted and currentpattern of multiemployer bargaining for other employees of the Em-2The Board has held that absence of a formal employer's association does not preventbargaining upon a multiemployer rather than a single employer basis.Bellingham Auto-mobileDealers Association,90 NLRB 374.'It is established Board doctrine that participation in joint bargaining negotiationsand the uniform adoption of the agreement resulting from such negotiations by the partici-pants, indicates a desire on their part to be bound by joint rather than individual action.Members of California State Breweries Institute,90 NLRB 1747.4The Employer's representative testified without contradiction that whenever a wageincrease is given to the bakery and production workers, it is automatically granted to theengineers.2ColumbiaPictures Corporationet al.,84 NLRB 647;Columbia Marble Company,89NLRB 1482. SCHULZE BAKING CO.75ployer, is controlling with respect to the type of unit appropriate foroperating and maintenance engineers.Accordingly, we find that theproposed unit is too limited in scope to be appropriate for purposes ofcollective bargaining and we shall dismiss the petition.ORDERIT is HEREBY ORDERED thatthe petition filed herein be, and it herebyis, dismissed.